—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Friedman, J.), rendered November 12, 1996, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As a condition of his plea agreement, the defendant was warned to stay out of trouble pending sentence or the court would impose an enhanced sentence. At sentencing, the court was informed that the defendant had been rearrested and indicted on, inter alia, robbery charges. We reject the defendant’s contention that the court impermissibly enhanced his sentence. Since the defendant had been indicted, the court was assured that there was a legitimate basis for the new charges. Thus, the court properly exercised its discretion in imposing an enhanced sentence (see, People v Outley, 80 NY2d 702; People v Maietta, 80 NY2d 702; People v Ruffin, 208 AD2d 657). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.